United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.G., Appellant
and
DEPARTMENT OF THE AIR FORCE, ROBINS
AIR FORCE BASE, Warner Robins, GA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1748
Issued: January 22, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 13, 2012 appellant filed a timely appeal from the July 6, 2012 merit decision
of the Office of Workers’ Compensation Programs (OWCP), which suspended her compensation
under 20 C.F.R. § 10.528. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUE
The issue is whether OWCP properly suspended appellant’s compensation for failure to
submit a Form EN1032 when requested.

1
2

5 U.S.C. § 8101 et seq.

The Board has no jurisdiction to review OWCP’s October 4, 2011 overpayment decision. Appellant had 180
days, or until April 2, 2012, to appeal the October 4, 2011 decision to the Board. Her appeal right expired prior to
the current August 13, 2012 appeal. The only decision the Board has jurisdiction to review on this appeal is
OWCP’s July 6, 2012 decision to suspend appellant’s compensation.

FACTUAL HISTORY
In 1996 appellant, a 35-year-old management analyst/resource manager, filed an
occupational disease claim alleging that she sustained an emotional condition in the performance
of duty. OWCP accepted her claim for depressive disorder and acute reaction to stress.
Appellant received compensation for wage loss on the periodic rolls.
On June 1, 2012 OWCP requested information from appellant in connection with her
receipt of benefits under FECA. It instructed her to complete an enclosed Form EN1032 and
return the statement within 30 days of the date of the letter. OWCP notified appellant that, if she
did not timely return the statement, OWCP would suspend her benefits in accordance with 20
C.F.R. § 10.528. Appellant did not respond.
In a July 6, 2012 decision, OWCP suspended appellant’s compensation benefits. It
explained that it had received no response to its June 1, 2012 request. OWCP noted that, if
appellant completed and returned the form, it would restore her compensation benefits
retroactively to the date they were suspended.
LEGAL PRECEDENT
OWCP periodically requires each employee who is receiving compensation benefits to
complete an affidavit as to any work, or activity indicating an ability to work, which the
employee has performed for the prior 15 months. If an employee who is required to file such a
report fails to do so within 30 days of the date of the request, his or her right to compensation for
wage loss under 5 U.S.C. § 8105 or § 8106 is suspended until OWCP receives the requested
report. At that time, OWCP will reinstate compensation retroactive to the date of suspension if
the employee remains entitled to compensation.3
ANALYSIS
On June 1, 2012 OWCP requested that appellant complete and return a Form EN1032
within 30 days. It properly notified her of the consequences if she did not return the form in a
timely fashion. The record establishes that OWCP did not receive the form within 30 days.
Further, the record shows no extenuating circumstances.4 Accordingly, the Board finds that
OWCP properly suspended appellant’s compensation pursuant to 20 C.F.R. § 10.528.5 The
Board will affirm OWCP’s July 6, 2012 decision.

3

20 C.F.R. § 10.528; see 5 U.S.C. § 8106(b) (the Secretary of Labor may require a partially disabled employee to
report his earnings from employment or self-employment, by affidavit or otherwise, in the manner and at the times
the Secretary specifies).
4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Periodic Review of Disability Claims, Chapter
2.812.10.b(1) (March 2010).
5

N.G., Docket No. 12-981 (issued December 4, 2012) (record established that the claimant did not respond within
30 days).

2

Appellant may submit to OWCP new evidence or argument with a written request for
reconsideration of its July 6, 2012 decision within one year of this merit decision, pursuant to
5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly suspended appellant’s compensation.
ORDER
IT IS HEREBY ORDERED THAT the July 6, 2012 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: January 22, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

3

